Citation Nr: 1115117	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for loss of feeling in the left hand.

3.  Entitlement to service connection for loss of feeling in the right hand.

4.  Entitlement to service connection for loss of feeling in the left foot.

5.  Entitlement to service connection for loss of feeling in the right foot.

6.  Entitlement to service connection for a hernia. 

7.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to December 8, 2010, and 50 percent disabling therefrom.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to November 1968.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with a 30 percent disability evaluation effective September 25, 2008, and denied service connection for chronic headaches, loss of feeling in the right and left hands, loss of feeling in the right and left feet, and a hernia.  Thereafter, the Veteran appealed the initial evaluation assigned for his PTSD as well as the denial of service connection for the other claimed disorders listed above.  

In January 2011, the RO increased the disability evaluation assigned for PTSD to 50 percent from December 8, 2010, the date of a VA PTSD examination.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board notes that the Veteran, on the April 2010 VA Form 9, indicated that he wanted either a videoconference Board hearing or a Travel Board hearing in connection with his appeal.  In March 2011, however, his representative specifically asked that the Veteran be afforded with a videoconference Board hearing.  See Motion to Remand for Videoconference Hearing dated March 17, 2011.  

Because the Veteran has clarified his hearing request and would like the opportunity to appear for a videoconference Board hearing, a remand to satisfy the Veteran's hearing request is warranted.  Such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), and the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700. 

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), because a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a videoconference Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy the Veteran's hearing request.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

